The special assignments of error are without merit, and the evidence supports the verdict.
         DECIDED JULY 16, 1940. REHEARING DENIED JULY 31, 1940.
The indictment in this case contains two counts. Count 1 is based on the Code, § 26-6102, and charges that the defendant Clyde O. Martin did, on August 1, 1939, in Habersham County, Georgia, "maintain and keep a lewd house and place for the practice of fornication and adultery by himself and others." Count 2 is based on § 26-6103, and avers that, on the same date and *Page 903 
in the same county, the defendant "did keep and maintain by himself and others a common, ill-governed, and disorderly house, to the encouragement of idleness, gaming, drinking, and other misbehavior, and to the common disturbance of the neighborhood and orderly citizens." After the evidence had closed, counsel for the State elected to abandon count 1 of the indictment and to proceed on count 2 alone. The jury returned a verdict of guilty; and while the defendant's exception is to the judgment overruling his motion for new trial containing both the general grounds and certain special grounds, the controlling question is whether the court erred in admitting evidence that the house in question had the general reputation of being a common disorderly house.
The court did not err in admitting evidence of the general reputation of the defendant's place of business charged as being operated as a disorderly house as defined by the Code, § 26-6103, declaring that "any person who shall keep and maintain, either by himself or others, a common, ill-governed, and disorderly house, to the encouragement of idleness, gaming, drinking, or other misbehavior, or to the common disturbance of the neighborhood or orderly citizens, shall be guilty of a misdemeanor." Code §§ 26-6102, 26-6103, seeking to segregate the evils sought to be restrained, are kindred statutes, the former providing that "any person who shall maintain and keep a lewd house or place for the practice of fornication or adultery, either by himself or others, shall be guilty of a misdemeanor." Under a charge of maintaining a lewd house the general reputation of the house is admissible.Hogan v. State, 76 Ga. 82 (3); Mimbs v. State, 2 Ga. App. 387
(58 S.E. 499). Moreover, the general reputation of the inmates is admissible. Coleman v. State, 5 Ga. App. 766 (2) (64 S.E. 828); McCain v. State, 57 Ga. 390. In holding that the offenses covered by the two Code sections might be charged in two counts in the same indictment, the court, inJones v. State, 2 Ga. App. 433, 434 (58 S.E. 559), said that "the two offenses of keeping and maintaining a lewd house, and keeping a common, ill-governed, and disorderly house are offenses of the same nature." While general reputation of a lewd house is admissible on a charge of keeping and maintaining such a house, it was said in Jones v. State, supra, that "such evidence alone, wholly uncorroborated, is not sufficient to establish the offense of keeping and maintaining a lewd house." See Watson *Page 904 
v. State, 10 Ga. App. 794 (74 S.E. 89); Wilkes v. State,23 Ga. App. 727, 728 (99 S.E. 390). While the statute against maintaining a lewd house is a restrictive statute as to the evil inhibited, that with reference to keeping a disorderly house is more extensive, covering a broad field of evils prohibited, and may include that of operating a lewd house. At common law "a disorderly house is a house in which people abide or to which they resort to the disturbance of the neighborhood or for purposes which are injurious to the public morals, health, convenience or safety." 18 C. J. 1233, § 1. "In its broadest sense," a disorderly house may be defined "as a house that is kept in such a way as to disturb, annoy, and scandalize the public generally or the neighborhood, or the passers-by on a highway, or in such way as to encourage or promote breaches of the peace, or to corrupt the morals of the community." Mossmanv. Ft. Collins, 40 Colo. 270, 273 (90 P. 605, 122 Am. St. Rep. 1060. A disorderly house may be a gaming-house, or a tippling shop, or a bawdy house. 18 C. J. 1233, § 1; 18 C. J. 1242, § 25 (3); 18 C. J. 1243, § 31. The term "disorderly house," as used in the Code, § 26-6103, not only includes these places where illegal buying and drinking of liquor and beer, and the operation of slot machines are carried on, but also includes places where immoral practices and gambling are carried on in the manner described in the statute. "A house may be disorderly if the acts there done are contrary to law and subversive of the public morals, although the place is conducted in a quiet manner, and if the public peace and the quiet of the neighborhood are not disturbed." 18 C. J. 1236, § 8. In defining "ill-governed," it is not that the noises are not restrained; it is that the illegal practices arepermitted. As already indicated, the general reputation of a bawdy house is admissible, whether charged under the separate Code section with reference thereto, or existent within the more general inclusive charge of "disorderly house." But a further element of a disorderly house is that of gaming, or where gaming is committed. General reputation is admissible on a charge of operating a gaming-house. Bashinski v. State, 122 Ga. 164
(50 S.E. 54); Dudley v. State, 18 Ga. App. 509
(89 S.E. 599); Pritchett v. State, 20 Ga. App. 189 (92 S.E. 948). "A house coming within the definition of a disorderly house constituted a common or public nuisance. . . The reason why disorderly houses were considered a nuisance may in *Page 905 
general be said to be because they tended to draw together idle and dissolute persons engaged in unlawful or immoral practices, thereby endangering the public morals or peace." 18 C. J. 1234, § 3. It is apparent that a disorderly house having as its evil elements immorality, gaming, vagrancy, illegal operation of slot machines, illegal purchases of whisky and beer, and the like, is provable, at least as to several of its elements, by evidence of general reputation, though insufficient of itself to prove the completed offense. Basically such a house is a nuisance; and we think, as such, its general reputation would be admissible. There can be no sound logic in permitting the general reputation to be provable under the charge as covered by the Code, § 26-6102, and denying its proof under § 26-6103. "By the weight of authority, the reputation of a house is admissible upon the issue as to whether it is a disorderly house." 20 Am. Jur. 407, § 461. When the State waived the count drawn under § 26-6102, under which general reputation was admissible, the court did not err in allowing evidence of general reputation under the count based on § 26-6103. The remaining assignments of error are without merit, and the evidence supports the verdict.
Judgment affirmed. Broyles, C. J., concurs.